DETAILED ACTION
The Office Action is responsive to the communication filed on 4/14/2021.
Claims 1-18 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “By definition, a peer-to-peer network comprising a peer-to-peer application does not have a central coordinator” page 7 of Applicant's response dated 4/14/2021) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If Applicant intends for the peer-to-peer network and peer-to-peer application in the claims to have a particular meaning, Examiner recommends amending the claims to state the same.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a second functional module that allows that device to operate in accordance with a different function than the one for which it was originally used” page 8 of Applicant's response dated 4/14/2021) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If Applicant intends for the first function and the second function to have particular meanings, Examiner recommends amending the claims to state the same.

Regarding claims 1-18, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Independent claim 15 is substantially similar to independent claim 1.  Dependent claims 2-14 and 16-18 depend, directly or indirectly, from independent claim 1.  The Examiner respectfully disagrees.  The cited prior art describe the claim limitations as briefly outlined below and as described in the rejection of claims 1 and 15 below.
“at least one peer-to-peer network comprising at least one peer-to-peer application,” (Applicant’s arguments are directed to Friedman not teaching or suggesting a peer-to-starting the network and for choosing certain key network parameters” in a mesh topology (emphasis added) (Friedman: paragraph 0038) and not a coordinator that controls the network as described for in a star topology (Friedman: paragraph 0038); In other words, Friedman differentiates the coordinator role between different topologies – network control in a star topology and network startup in a mesh topology;  Friedman: see the wireless network 100 (i.e., peer to peer network) as illustrated in figure 1 and as described in paragraph 0025; see also the network layer 306 (i.e., peer to peer application) supporting a mesh network with peer to peer communication as illustrated in figure 3; “Network layer 306 supports star, tree, and mesh topologies. . . Mesh networks allow full peer-to-peer communication.” Paragraph 0038)
“wherein first appliance device is configured to operate in accordance with the second function module in order to provide at least one second function,” (Applicant’s arguments are directed to Friedman not teaching or suggesting a second function; Examiner respectfully disagrees; Friedman describes an updated application program as described below; Examiner further notes that the specification as filed describes “the first 
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

For at least these reasons, the rejection of the claims is maintained.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4, 7-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Application Publication No. 2007/0105542 (Friedman).


Claim 1:
The cited prior art describes a building automation system, comprising: (Friedman: “Wireless network 100 may be a low data rate wireless personal area network (WPAN) or similar type of network. Here, wireless network devices 104 are adapted to perform functions for a low data rate wireless networking application, such as a monitoring and/or control system application. These types of applications include building automation, industrial, medical and residential control, and monitoring applications.” Paragraph 0025; “Device component 208 may be one of a variety of different types of components which will depend on the application (e.g. building automation, industrial, medical control, residential control, monitoring, etc.). Thus, device component 208 may be a sensor, a detector, a light, etc. Note also that some wireless network devices may be communication routers or serve as communication routers in addition to their primary function.” Paragraph 0032)
at least one first appliance device comprising at least one actor and/or at least one sensor, (Friedman: see the wireless network devices 104 as illustrated in figure 1; “Thus, wireless network devices 104 may operate as one or more types of small control devices such as sensor, detector, and lighting devices.” Paragraph 0026; “FIG. 2 is a schematic block diagram of wireless network device 108 of the wireless network of FIG. 1. The schematic block diagram of wireless network device 108 of FIG. 2 may be representative of all other wireless network devices of the wireless network of FIG. 1.” Paragraph 0030)
wherein the first appliance device comprises at least one first function module, (Friedman: see the application program 214 (i.e., first function module) in the memory 210 of the wireless network device 108 as illustrated in figure 2; “Controller 202 is also operative to interact with and/or control a device component 208 in accordance with application program 214. Device component 208 may be one of a variety of different types of components which will depend on the application (e.g. building automation, industrial, medical control, residential control, monitoring, etc.).” paragraph 0032)
wherein the first appliance device is configured to operate in accordance with the first function module in order to provide at least one first function, (Friedman: see the application program 214 in the memory 210 of the wireless network device 108 and the application program 214 is utilized to control a device component 208 as illustrated in figure 2 and as described in paragraph 0032; “Controller 202 is also operative to interact with and/or control a device component 208 in accordance with application program 214. Device component 208 may be one of a variety of different types of components which will depend on the application (e.g. building automation, industrial, medical control, residential control, monitoring, etc.).” paragraph 0032)
at least one peer-to-peer network comprising at least one peer-to-peer application, (Friedman: see the wireless network 100 (i.e., peer to peer network) as illustrated in figure 1 and as described in paragraph 0025; see also the network layer 306 (i.e., peer to peer application) supporting a mesh network with peer to peer communication as illustrated in figure 3; “Network layer 306 supports star, tree, and mesh topologies. . . Mesh networks allow full peer-to-peer communication.” Paragraph 0038)
at least one peer-to-peer module assigned to the first appliance device and configured to communicate with the peer-to-peer application, (Friedman: see the application support sublayer 314 (i.e., peer to peer module) communicating with the network layer 306 (i.e., peer to peer application) as illustrated in figure 3; “The responsibilities of network layer 306 include mechanisms used to join and leave a network, to apply security to frames, and to route frames to their intended destinations. In addition, the discovery and maintenance of routes between devices devolve to network layer 306. Further, the discovery of one-hop neighbors and the storing of pertinent neighbor information are performed at network layer 306. The network layer 306 of a coordinator (e.g. coordinator device 110 of FIG. 1) is responsible for starting a new network, when appropriate, and assigning addresses to newly-associated devices.” Paragraph 0036; “Functional layers 300 include a physical layer 302, a medium access control (MAC) layer 304, a network layer 306, and an application layer 308. Application layer 308 includes an application framework 308 for one or more application objects, a ZigBee.TM. device object 316, and an application support sublayer 314. Each layer performs a specific set of services for the layer above it, a data transmission service and a management entity provides all other services. Each service entity exposes an interface to the upper layer through a service access point (SAP), and each SAP supports a number of service primitives to achieve the required functionality.” Paragraph 0033)
wherein the peer-to-peer application comprises at least one controlling means configured to provide at least one second function module to the first appliance device by means of the peer-to-peer module assigned to the first appliance device, and (Friedman: see the downloading of an application program (download) 216, 1104 (i.e., second function module) from a peer wireless network device as illustrated in figures 2, 4, 11 and as described in paragraph 0044; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; “In general a copy of the updated application program is wirelessly communicated from wireless network device 108 (i.e. server) to wireless network device 122 (i.e. client) in the OAD procedure. More specifically, wireless network device 122 operates as a client to wirelessly transmit a series of data request commands 424, 432, . . . , etc., to wireless network device 108, which are requests to receive particular data blocks of the application program in sequential order. The data blocks are wirelessly received through data reply messages 426, 434, . . . , etc., from wireless network device 108 which operates as a server.” Paragraph 0047)
wherein first appliance device is configured to operate in accordance with the second function module in order to provide at least one second function, (Friedman: see the operation of the wireless network device using the application program using an updated application program as illustrated in figure 2 and as described in paragraph 0039; “In response, wireless network device 122 causes the downloaded application program to serve as the active application program, writing over the current active application program with the downloaded application program. The overwriting procedure may be performed in accordance with the techniques described later in relation to FIGS. 7-11.” Paragraph 0049; “Using further techniques of the present application, the downloaded application program of a wireless network device may be enabled or activated in memory in an advantageous manner.” Paragraph 0074; “Controller 202 is also operative to interact with and/or control a device component 208 in accordance with application program 214. Device component 208 may be one of a variety of different types of components which will depend on the application (e.g. building automation, industrial, medical control, residential control, monitoring, etc.). Thus, device component 208 may be a sensor, a detector, a light, etc.” paragraph 0032; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039)
wherein the peer-to-peer application is configured to generate a function transaction agreement at least about provision of the second function module to the first appliance device. (Friedman: see the OAD command 416 (i.e., function transaction agreement) utilized to facilitate the transfer of the application program between wireless devices as illustrated in figure 4; “After commissioner device 102 accesses the needs of the wireless network through the discovery procedures and status inquires, commissioner device 102 sends commands to at least some of the wireless network devices which instruct them to operate as clients in performing OAD procedures to receive the updated application program from another wireless network device. In FIG. 4, it is shown that commissioner 102 causes an OAD command 416 to be wirelessly transmitted to wireless network device 122 to instruct wireless network device 122 to obtain an updated application program from wireless network device 108. In the present embodiment, OAD command 416 specifies at least three items of information: (1) the version number of the application program to be downloaded ("111/0xC00/0x1"); (2) the IEEE address of wireless network device 108 with which to perform the OAD procedure ("0x8899001122334455"); and (3) the network address of wireless network device 108 with which to perform the OAD procedure ("0x079C/0x20"). In response to receipt of OAD command 416, wireless network device 122 sends an acknowledgement reply 418 to commissioner device 102.” Paragraph 0046; see the downloading of an application program (download) 216, 1104 (i.e., second function module) from a peer wireless network device as illustrated in figures 2, 4, 11 and as described in paragraph 0044; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044; “Note that one of the devices in wireless network 100 may serve as a coordinator device.” Paragraph 0029; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; “In general a copy of the updated application program is wirelessly communicated from wireless network device 108 (i.e. server) to wireless network device 122 (i.e. client) in the OAD procedure. More specifically, wireless network device 122 operates as a client to wirelessly transmit a series of data request commands 424, 432, . . . , etc., to wireless network device 108, which are requests to receive particular data blocks of the application program in sequential order. The data blocks are wirelessly received through data reply messages 426, 434, . . . , etc., from wireless network device 108 which operates as a server.” Paragraph 0047)

Claim 2:
The cited prior art describes the building automation system according to claim 1, wherein the first appliance device comprises a rewritable storage unit configured to store at least one of the first function module and the second function module. (Friedman: see the memory 210 with the application program 214 and the application program 216 as illustrated in figure 2; “In one specific implementation, controller 202 is an ATmega128 Atmel microcontroller where memory 210 is an on-chip memory of about 128 kilobytes, made available by the Atmel Corporation of San Jose, Calif., U.S.A. Memory 212 is adapted to maintain storage of computer application programs for use by controller 202. Preferably, memory 212 is a Flash memory. As shown, memory 212 may retain storage of an active application program 212 and a downloaded application program 216. Application program 212 is designated as "active" because it is the program that controller 202 currently executes for operation of wireless network device 108. Application program 216 is designated as merely "downloaded" because it is the program that wireless network device 108 has downloaded but not currently executing for operation. Application program 216 may be an updated version of application program 212, which will be subsequently updated and written over in memory 212.” Paragraph 0031)

Claim 4:

the building automation system comprises at least one further appliance device, (Friedman: see the wireless network devices 104 as illustrated in figure 1; “Thus, wireless network devices 104 may operate as one or more types of small control devices such as sensor, detector, and lighting devices. In ZigBee.TM. and similar environments, wireless network devices 104 may be referred to as end devices. Some wireless network devices 104 may be communication routers or serve as communication routers in addition to their primary function. There may be tens (10s) or hundreds (100s) of such wireless network devices 104 in wireless network 100. In FIG. 1, there are a number of wireless networks devices shown which include wireless network devices 108, 110, 112, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, and 134. As suggested in the figure, wireless network devices 104 may be situated in various scattered (typically fixed) locations depending on the application and may communicate with and through each other. Some of wireless network devices 104 may be collocated, such as wireless network devices 108, 114, 116, 118, 120, 122, 124, 126, 128, and 130 which may be located within the same facility or room, and wireless network devices 110, 132, and 134 which may be located within the same facility or room different from the other facility or room, and wireless network device 112 which may be located within a facility or room different from the others. Wireless network devices 104 may be added on or taken away from wireless network 100 "on the fly."” Paragraph 0026)
wherein the first appliance is configured to directly communicate with the further appliance device, and/or 
wherein the first appliance is configured to communicate with the further appliance device by means of the peer-to-peer application.

Claim 7:
The cited prior art describes the building automation system according to claim 4. wherein 
the first appliance device is assigned to a first sub-building automation system assigned to a first building entity, and (Friedman: “As suggested in the figure, wireless network devices 104 may be situated in various scattered (typically fixed) locations depending on the application and may communicate with and through each other. Some of wireless network devices 104 may be collocated, such as wireless network devices 108, 114, 116, 118, 120, 122, 124, 126, 128, and 130 which may be located within the same facility or room, and wireless network devices 110, 132, and 134 which may be located within the same facility or room different from the other facility or room, and wireless network device 112 which may be located within a facility or room different from the others.” Paragraph 0026)
the further appliance is assigned to a further sub-building automation system assigned to a further building entity. (Friedman: “As suggested in the figure, wireless network devices 104 may be situated in various scattered (typically fixed) locations depending on the application and may communicate with and through each other. Some of wireless network devices 104 may be collocated, such as wireless network devices 108, 114, 116, 118, 120, 122, 124, 126, 128, and 130 which may be located within the same facility or room, and wireless network devices 110, 132, and 134 which may be located within the same facility or room different from the other facility or room, and wireless network device 112 which may be located within a facility or room different from the others.” Paragraph 0026)

Claim 8:
The cited prior art describes the building automation system according to claim 1, wherein 
the building automation system comprises at least one request entity, (Friedman: see the commissioner device 102 as illustrated in figure 1; “Note that one of the devices in wireless network 100 may serve as a coordinator device.” Paragraph 0029)
the building automation system comprises at least one peer-to-peer module assigned to the request entity, and (Friedman: see the application support sublayer 314 (i.e., peer to peer module) communicating with the network layer 306 (i.e., peer to peer application) as illustrated in figure 3; “The responsibilities of network layer 306 include mechanisms used to join and leave a network, to apply security to frames, and to route frames to their intended destinations. In addition, the discovery and maintenance of routes between devices devolve to network layer 306. Further, the discovery of one-hop neighbors and the storing of pertinent neighbor information are performed at network layer 306. The network layer 306 of a coordinator (e.g. coordinator device 110 of FIG. 1) is responsible for starting a new network, when appropriate, and assigning addresses to newly-associated devices.” Paragraph 0036; “Functional layers 300 include a physical layer 302, a medium access control (MAC) layer 304, a network layer 306, and an application layer 308. Application layer 308 includes an application framework 308 for one or more application objects, a ZigBee.TM. device object 316, and an application support sublayer 314. Each layer performs a specific set of services for the layer above it, a data transmission service and a management entity provides all other services. Each service entity exposes an interface to the upper layer through a service access point (SAP), and each SAP supports a number of service primitives to achieve the required functionality.” Paragraph 0033)
wherein the peer-to-peer module assigned to the request entity is configured to transmit a function request message to the peer-to-peer application. (Friedman: “Once commissioner device 102 receives the address of the wireless network devices, it obtains a status of the current version(s) of the application program(s) from each of any of the wireless network devices in the ad hoc wireless network. In FIG. 4, it is shown that commissioner device 102 causes a status command message 408 to be wirelessly transmitted to wireless network device 122 and, in response, receives a status reply message 408 transmitted from wireless network device 122. Commissioner 102 also causes a status command message 412 to be wireless transmitted to wireless network device 108 and, in response, receives a status reply message 414 transmitted from wireless network device 108. These status command messages 408 and 412 from commissioner device 102 are addressed directly to the desired wireless network devices, and status reply messages 410 and 414 are addressed directly back to commissioner device 102 (e.g. through the proxy).” Paragraph 0042)

Claim 9:
The cited prior art describes the building automation system according to claim 1, wherein the controlling means is configured to provide at least one second function module to the first appliance device in accordance with the function transaction agreement. (Friedman: see the downloading of an application program (download) 216, 1104 (i.e., second function module) from a peer wireless network device based on the OAD command 416 (i.e., function transaction agreement) as illustrated in figures 2, 4, 11 and as described in paragraph 0044; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; “In general a copy of the updated application program is wirelessly communicated from wireless network device 108 (i.e. server) to wireless network device 122 (i.e. client) in the OAD procedure. More specifically, wireless network device 122 operates as a client to wirelessly transmit a series of data request commands 424, 432, . . . , etc., to wireless network device 108, which are requests to receive particular data blocks of the application program in sequential order. The data blocks are wirelessly received through data reply messages 426, 434, . . . , etc., from wireless network device 108 which operates as a server.” Paragraph 0047)

Claim 10:
The cited prior art describes the building automation system according to claim 1, wherein 
the peer-to-peer application comprises at least one registration means configured to receive a registering message of a peer-to-peer module assigned to the first appliance device and/or to receive a registering message of a peer-to-peer module assigned to the request entity, (Friedman: see the OAD application endpoints 404, 406 (i.e., registering messages) from the devices 122, 108, respectively, to the commissioner 102 as illustrated in figure 4 that utilizes the network layer 306 (i.e., peer to peer application) for communication among the devices as illustrated in figures 1, 3 and as described in paragraph 0036;  see the commissioner 102 receiving the OAD application endpoints 404, 406 (i.e., registering means) as illustrated in figure 4; “Note that one of the devices in wireless network 100 may serve as a coordinator device.” Paragraph 0029
wherein the registration means is configured to register the first appliance device by storing a unique identifier of the first appliance device and/or to register the request entity by storing a unique identifier of the request entity. (Friedman: see the use of the client addresses by the commissioner 102 to send the OAD command 416 as illustrated in figure 4; “Further, the discovery of one-hop neighbors and the storing of pertinent neighbor information are performed at network layer 306.” Paragraph 0036; “This discovery procedure allows commissioner device 102 to obtain identifications (addresses) of most all of the wireless network devices in the ad hoc wireless network. Specifically in FIG. 4, wireless network device 122 responds by transmitting a discovery response message 404 to commissioner device 102 through its wireless transceiver, and wireless network device 108 responds by transmitting a discovery response message 406 to commissioner through its wireless transceiver. As revealed in FIG. 4, wireless network device 108 is associated with an address of "0x8899001122334455" and wireless network device 122 is associated with an address of "0x0011223344556677".” Paragraph 0041)

Claim 11:
The cited prior art describes the building automation system according to claim 1, wherein the peer-to-peer application is configured to cause the generation of a function criterion transaction based on at least one function criterion of a stored function transaction agreement. (Friedman: see the OAD command 416 (i.e., function transaction agreement) utilized to facilitate the transfer of the application program between wireless devices and the subsequent data and data reply (i.e., function criterion transaction) based on the particular data block being requested (i.e., function criterion) as illustrated in figure 4 and as described in paragraph 0047; “After commissioner device 102 accesses the needs of the wireless network through the discovery procedures and status inquires, commissioner device 102 sends commands to at least some of the wireless network devices which instruct them to operate as clients in performing OAD procedures to receive the updated application program from another wireless network device. In FIG. 4, it is shown that commissioner 102 causes an OAD command 416 to be wirelessly transmitted to wireless network device 122 to instruct wireless network device 122 to obtain an updated application program from wireless network device 108. In the present embodiment, OAD command 416 specifies at least three items of information: (1) the version number of the application program to be downloaded ("111/0xC00/0x1"); (2) the IEEE address of wireless network device 108 with which to perform the OAD procedure ("0x8899001122334455"); and (3) the network address of wireless network device 108 with which to perform the OAD procedure ("0x079C/0x20"). In response to receipt of OAD command 416, wireless network device 122 sends an acknowledgement reply 418 to commissioner device 102.” Paragraph 0046; see the downloading of an application program (download) 216, 1104 (i.e., second function module) from a peer wireless network device as illustrated in figures 2, 4, 11 and as described in paragraph 0044; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044; “Note that one of the devices in wireless network 100 may serve as a coordinator device.” Paragraph 0029; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; “In general a copy of the updated application program is wirelessly communicated from wireless network device 108 (i.e. server) to wireless network device 122 (i.e. client) in the OAD procedure. More specifically, wireless network device 122 operates as a client to wirelessly transmit a series of data request commands 424, 432, . . . , etc., to wireless network device 108, which are requests to receive particular data blocks of the application program in sequential order. The data blocks are wirelessly received through data reply messages 426, 434, . . . , etc., from wireless network device 108 which operates as a server.” Paragraph 0047)

Claim 13:
The cited prior art describes the method for operating a building automation system, in particular, building automation system according to claim 1, the method comprising: (Friedman: “Wireless network 100 may be a low data rate wireless personal area network (WPAN) or similar type of network. Here, wireless network devices 104 are adapted to perform functions for a low data rate wireless networking application, such as a monitoring and/or control system application. These types of applications include building automation, industrial, medical and residential control, and monitoring applications.” Paragraph 0025; “Device component 208 may be one of a variety of different types of components which will depend on the application (e.g. building automation, industrial, medical control, residential control, monitoring, etc.). Thus, device component 208 may be a sensor, a detector, a light, etc. Note also that some wireless network devices may be communication routers or serve as communication routers in addition to their primary function.” Paragraph 0032)
communicating by at least one peer-to-peer module assigned to at least one first appliance device with at least one peer-to-peer application of at least one peer-to- peer network,  (Friedman: see the application support sublayer 314 (i.e., peer to peer module) communicating with the network layer 306 (i.e., peer to peer application) as illustrated in figure 3; “The responsibilities of network layer 306 include mechanisms used to join and leave a network, to apply security to frames, and to route frames to their intended destinations. In addition, the discovery and maintenance of routes between devices devolve to network layer 306. Further, the discovery of one-hop neighbors and the storing of pertinent neighbor information are performed at network layer 306. The network layer 306 of a coordinator (e.g. coordinator device 110 of FIG. 1) is responsible for starting a new network, when appropriate, and assigning addresses to newly-associated devices.” Paragraph 0036; “Functional layers 300 include a physical layer 302, a medium access control (MAC) layer 304, a network layer 306, and an application layer 308. Application layer 308 includes an application framework 308 for one or more application objects, a ZigBee.TM. device object 316, and an application support sublayer 314. Each layer performs a specific set of services for the layer above it, a data transmission service and a management entity provides all other services. Each service entity exposes an interface to the upper layer through a service access point (SAP), and each SAP supports a number of service primitives to achieve the required functionality.” Paragraph 0033)
providing at least one second function module by at least one controlling means to the first appliance device via the peer-to-peer module assigned to the first appliance device, and (Friedman: see the downloading of an application program (download) 216, 1104 (i.e., second function module) from a peer wireless network device as illustrated in figures 2, 4, 11 and as described in paragraph 0044; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; “In general a copy of the updated application program is wirelessly communicated from wireless network device 108 (i.e. server) to wireless network device 122 (i.e. client) in the OAD procedure. More specifically, wireless network device 122 operates as a client to wirelessly transmit a series of data request commands 424, 432, . . . , etc., to wireless network device 108, which are requests to receive particular data blocks of the application program in sequential order. The data blocks are wirelessly received through data reply messages 426, 434, . . . , etc., from wireless network device 108 which operates as a server.” Paragraph 0047)
wherein the first appliance device is operated in accordance with the second function module in order to provide at least one second function, (Friedman: see the operation of the wireless network device using the application program using an updated application program as illustrated in figure 2 and as described in paragraph 0039; “In response, wireless network device 122 causes the downloaded application program to serve as the active application program, writing over the current active application program with the downloaded application program. The overwriting procedure may be performed in accordance with the techniques described later in relation to FIGS. 7-11.” Paragraph 0049; “Using further techniques of the present application, the downloaded application program of a wireless network device may be enabled or activated in memory in an advantageous manner.” Paragraph 0074; “Controller 202 is also operative to interact with and/or control a device component 208 in accordance with application program 214. Device component 208 may be one of a variety of different types of components which will depend on the application (e.g. building automation, industrial, medical control, residential control, monitoring, etc.). Thus, device component 208 may be a sensor, a detector, a light, etc.” paragraph 0032; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039)
the peer-to-peer application generates a function transaction agreement at least about provision of the second function module to the first appliance device. (Friedman: see the OAD command 416 (i.e., function transaction agreement) utilized to facilitate the transfer of the application program between wireless devices as illustrated in figure 4; “After commissioner device 102 accesses the needs of the wireless network through the discovery procedures and status inquires, commissioner device 102 sends commands to at least some of the wireless network devices which instruct them to operate as clients in performing OAD procedures to receive the updated application program from another wireless network device. In FIG. 4, it is shown that commissioner 102 causes an OAD command 416 to be wirelessly transmitted to wireless network device 122 to instruct wireless network device 122 to obtain an updated application program from wireless network device 108. In the present embodiment, OAD command 416 specifies at least three items of information: (1) the version number of the application program to be downloaded ("111/0xC00/0x1"); (2) the IEEE address of wireless network device 108 with which to perform the OAD procedure ("0x8899001122334455"); and (3) the network address of wireless network device 108 with which to perform the OAD procedure ("0x079C/0x20"). In response to receipt of OAD command 416, wireless network device 122 sends an acknowledgement reply 418 to commissioner device 102.” Paragraph 0046; see the downloading of an application program (download) 216, 1104 (i.e., second function module) from a peer wireless network device as illustrated in figures 2, 4, 11 and as described in paragraph 0044; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044; “Note that one of the devices in wireless network 100 may serve as a coordinator device.” Paragraph 0029; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; “In general a copy of the updated application program is wirelessly communicated from wireless network device 108 (i.e. server) to wireless network device 122 (i.e. client) in the OAD procedure. More specifically, wireless network device 122 operates as a client to wirelessly transmit a series of data request commands 424, 432, . . . , etc., to wireless network device 108, which are requests to receive particular data blocks of the application program in sequential order. The data blocks are wirelessly received through data reply messages 426, 434, . . . , etc., from wireless network device 108 which operates as a server.” Paragraph 0047)

Claim 14:
The cited prior art describes the appliance device of a building automation system, in particular, a building automation system according to claim 1, the appliance device comprising:  (Friedman: “Wireless network 100 may be a low data rate wireless personal area network (WPAN) or similar type of network. Here, wireless network devices 104 are adapted to perform functions for a low data rate wireless networking application, such as a monitoring and/or control system application. These types of applications include building automation, industrial, medical and residential control, and monitoring applications.” Paragraph 0025; “Device component 208 may be one of a variety of different types of components which will depend on the application (e.g. building automation, industrial, medical control, residential control, monitoring, etc.). Thus, device component 208 may be a sensor, a detector, a light, etc. Note also that some wireless network devices may be communication routers or serve as communication routers in addition to their primary function.” Paragraph 0032)
at least one peer-to-peer module configured to communicate with at least one peer-to-peer application of at least one peer-to-peer network, (Friedman: see the application support sublayer 314 (i.e., peer to peer module) communicating with the network layer 306 (i.e., peer to peer application) as illustrated in figure 3; “The responsibilities of network layer 306 include mechanisms used to join and leave a network, to apply security to frames, and to route frames to their intended destinations. In addition, the discovery and maintenance of routes between devices devolve to network layer 306. Further, the discovery of one-hop neighbors and the storing of pertinent neighbor information are performed at network layer 306. The network layer 306 of a coordinator (e.g. coordinator device 110 of FIG. 1) is responsible for starting a new network, when appropriate, and assigning addresses to newly-associated devices.” Paragraph 0036; “Functional layers 300 include a physical layer 302, a medium access control (MAC) layer 304, a network layer 306, and an application layer 308. Application layer 308 includes an application framework 308 for one or more application objects, a ZigBee.TM. device object 316, and an application support sublayer 314. Each layer performs a specific set of services for the layer above it, a data transmission service and a management entity provides all other services. Each service entity exposes an interface to the upper layer through a service access point (SAP), and each SAP supports a number of service primitives to achieve the required functionality.” Paragraph 0033)
wherein the peer-to-peer module is configured to receive at least one second function module from the peer-to-peer application, and (Friedman: see the downloading of an application program (download) 216, 1104 (i.e., second function module) from a peer wireless network device as illustrated in figures 2, 4, 11 and as described in paragraph 0044; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; “In general a copy of the updated application program is wirelessly communicated from wireless network device 108 (i.e. server) to wireless network device 122 (i.e. client) in the OAD procedure. More specifically, wireless network device 122 operates as a client to wirelessly transmit a series of data request commands 424, 432, . . . , etc., to wireless network device 108, which are requests to receive particular data blocks of the application program in sequential order. The data blocks are wirelessly received through data reply messages 426, 434, . . . , etc., from wireless network device 108 which operates as a server.” Paragraph 0047)
 at least one rewritable storage unit configured to store the second function module such that the appliance device is operated in accordance with the second function module,   (Friedman: see the operation of the wireless network device using the application program using an updated application program as illustrated in figure 2 and as described in paragraph 0039; “In response, wireless network device 122 causes the downloaded application program to serve as the active application program, writing over the current active application program with the downloaded application program. The overwriting procedure may be performed in accordance with the techniques described later in relation to FIGS. 7-11.” Paragraph 0049; “Using further techniques of the present application, the downloaded application program of a wireless network device may be enabled or activated in memory in an advantageous manner.” Paragraph 0074; “Controller 202 is also operative to interact with and/or control a device component 208 in accordance with application program 214. Device component 208 may be one of a variety of different types of components which will depend on the application (e.g. building automation, industrial, medical control, residential control, monitoring, etc.). Thus, device component 208 may be a sensor, a detector, a light, etc.” paragraph 0032; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; see the memory 210 with the application program 214 and the application program 216 as illustrated in figure 2; “In one specific implementation, controller 202 is an ATmega128 Atmel microcontroller where memory 210 is an on-chip memory of about 128 kilobytes, made available by the Atmel Corporation of San Jose, Calif., U.S.A. Memory 212 is adapted to maintain storage of computer application programs for use by controller 202. Preferably, memory 212 is a Flash memory. As shown, memory 212 may retain storage of an active application program 212 and a downloaded application program 216. Application program 212 is designated as "active" because it is the program that controller 202 currently executes for operation of wireless network device 108. Application program 216 is designated as merely "downloaded" because it is the program that wireless network device 108 has downloaded but not currently executing for operation. Application program 216 may be an updated version of application program 212, which will be subsequently updated and written over in memory 212.” Paragraph 0031)
wherein the peer-to-peer application is configured to generate a function transaction agreement at least about provision of the second function module to the first appliance device. (Friedman: see the OAD command 416 (i.e., function transaction agreement) utilized to facilitate the transfer of the application program between wireless devices as illustrated in figure 4; “After commissioner device 102 accesses the needs of the wireless network through the discovery procedures and status inquires, commissioner device 102 sends commands to at least some of the wireless network devices which instruct them to operate as clients in performing OAD procedures to receive the updated application program from another wireless network device. In FIG. 4, it is shown that commissioner 102 causes an OAD command 416 to be wirelessly transmitted to wireless network device 122 to instruct wireless network device 122 to obtain an updated application program from wireless network device 108. In the present embodiment, OAD command 416 specifies at least three items of information: (1) the version number of the application program to be downloaded ("111/0xC00/0x1"); (2) the IEEE address of wireless network device 108 with which to perform the OAD procedure ("0x8899001122334455"); and (3) the network address of wireless network device 108 with which to perform the OAD procedure ("0x079C/0x20"). In response to receipt of OAD command 416, wireless network device 122 sends an acknowledgement reply 418 to commissioner device 102.” Paragraph 0046; see the downloading of an application program (download) 216, 1104 (i.e., second function module) from a peer wireless network device as illustrated in figures 2, 4, 11 and as described in paragraph 0044; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044; “Note that one of the devices in wireless network 100 may serve as a coordinator device.” Paragraph 0029; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; “In general a copy of the updated application program is wirelessly communicated from wireless network device 108 (i.e. server) to wireless network device 122 (i.e. client) in the OAD procedure. More specifically, wireless network device 122 operates as a client to wirelessly transmit a series of data request commands 424, 432, . . . , etc., to wireless network device 108, which are requests to receive particular data blocks of the application program in sequential order. The data blocks are wirelessly received through data reply messages 426, 434, . . . , etc., from wireless network device 108 which operates as a server.” Paragraph 0047)

Claim 15:
The cited prior art describes a peer-to-peer application of a peer-to-peer network, comprising: 
at least one controlling means configured to provide at least one second function module to at least one appliance device of a building automation system such that the appliance device is operated in accordance with the second function module,  (Friedman: see the downloading of an application program (download) 216, 1104 (i.e., second function module) from a peer wireless network device as illustrated in figures 2, 4, 11 and as described in paragraph 0044; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; “In general a copy of the updated application program is wirelessly communicated from wireless network device 108 (i.e. server) to wireless network device 122 (i.e. client) in the OAD procedure. More specifically, wireless network device 122 operates as a client to wirelessly transmit a series of data request commands 424, 432, . . . , etc., to wireless network device 108, which are requests to receive particular data blocks of the application program in sequential order. The data blocks are wirelessly received through data reply messages 426, 434, . . . , etc., from wireless network device 108 which operates as a server.” Paragraph 0047; see the operation of the wireless network device using the application program using an updated application program as illustrated in figure 2 and as described in paragraph 0039; “In response, wireless network device 122 causes the downloaded application program to serve as the active application program, writing over the current active application program with the downloaded application program. The overwriting procedure may be performed in accordance with the techniques described later in relation to FIGS. 7-11.” Paragraph 0049; “Using further techniques of the present application, the downloaded application program of a wireless network device may be enabled or activated in memory in an advantageous manner.” Paragraph 0074; “Controller 202 is also operative to interact with and/or control a device component 208 in accordance with application program 214. Device component 208 may be one of a variety of different types of components which will depend on the application (e.g. building automation, industrial, medical control, residential control, monitoring, etc.). Thus, device component 208 may be a sensor, a detector, a light, etc.” paragraph 0032; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039)
the peer-to-peer application is configured to generate a function transaction agreement at least about provision of the second function module to the first appliance device. (Friedman: see the OAD command 416 (i.e., function transaction agreement) utilized to facilitate the transfer of the application program between wireless devices as illustrated in figure 4; “After commissioner device 102 accesses the needs of the wireless network through the discovery procedures and status inquires, commissioner device 102 sends commands to at least some of the wireless network devices which instruct them to operate as clients in performing OAD procedures to receive the updated application program from another wireless network device. In FIG. 4, it is shown that commissioner 102 causes an OAD command 416 to be wirelessly transmitted to wireless network device 122 to instruct wireless network device 122 to obtain an updated application program from wireless network device 108. In the present embodiment, OAD command 416 specifies at least three items of information: (1) the version number of the application program to be downloaded ("111/0xC00/0x1"); (2) the IEEE address of wireless network device 108 with which to perform the OAD procedure ("0x8899001122334455"); and (3) the network address of wireless network device 108 with which to perform the OAD procedure ("0x079C/0x20"). In response to receipt of OAD command 416, wireless network device 122 sends an acknowledgement reply 418 to commissioner device 102.” Paragraph 0046; see the downloading of an application program (download) 216, 1104 (i.e., second function module) from a peer wireless network device as illustrated in figures 2, 4, 11 and as described in paragraph 0044; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044; “Note that one of the devices in wireless network 100 may serve as a coordinator device.” Paragraph 0029; “Specifically in FIG. 4, an updated application program is wirelessly communicated from a wireless network device operating as a server (e.g. wireless network device 108) to a wireless network device operating as a client (e.g. wireless network device 122) in an OAD procedure. Such instructions are provided and roles are assigned by commissioner device 102 in an overall scheme to update various wireless network devices with the application program. Note that an "updated" or "upgraded" application program may include any suitable revision, version, or variation of the existing application program including any prior versions thereof.” Paragraph 0039; “In general a copy of the updated application program is wirelessly communicated from wireless network device 108 (i.e. server) to wireless network device 122 (i.e. client) in the OAD procedure. More specifically, wireless network device 122 operates as a client to wirelessly transmit a series of data request commands 424, 432, . . . , etc., to wireless network device 108, which are requests to receive particular data blocks of the application program in sequential order. The data blocks are wirelessly received through data reply messages 426, 434, . . . , etc., from wireless network device 108 which operates as a server.” Paragraph 0047)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0105542 (Friedman) in view of U.S. Patent No. 6,408,228 (Seem).


Claim 3:
Friedman does not explicitly describe state machines as described below.  However, Seem teaches the state machines as described below.  
The cited prior art describes the building automation system according to claim 1, wherein 
the first function module is a first state machine,  (see the application program in Friedman and the state machine in Seem; Seem: see the state machines for HVAC control in figures 7a, 7b; Friedman: see the application program (active) 214 as illustrated in figure 2)
the second function module is a second state machine, and (see the application program in Friedman and the state machine in Seem; Seem: see the state machines for HVAC control in figures 7a, 7b; Friedman: see the application program (download) 216 as illustrated in figure 2)
wherein the first state machine differs from the second state machine. (Friedman: see the different application programs as illustrated in figures 7-10; “As apparent, wireless network device 108 has a downloaded application program (i.e. version 111/0xC00/0x1) that is an updated version of the active application program (i.e. version 110/0xC00/0x1) of wireless network device 122.” Paragraph 0044)
.


Claims 5-6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0105542 (Friedman) in view of U.S. Patent Application Publication No. 2002/0147810 (Traversat).


Claim 5:
Friedman does not explicitly describe a signature as described below.  However, Traversat teaches the signature as described below.  
The cited prior art describes the building automation system according to claim 4. wherein 
the first appliance device is configured to communicate with the further appliance device by transmitting at least one message to the further appliance device, wherein the message is provided with a signature of the peer-to-peer module assigned to the first appliance device, and/or (Traversat: “The message digest in the envelope may be used to guarantee the data integrity of messages. Messages may also be encrypted and signed for confidentiality and refutability. In one embodiment, each protocol body may include one or more credentials used to identify the sender to the receiver. A credential is a key that, when presented in a message body, may be used to identify a sender and to verify that sender's right to send the message to the specified endpoint. The credential may be an opaque token that is preferably presented each time a message is sent. In one embodiment, the sending address placed in the message envelope may be crosschecked with the sender's identity in the credential. Credentials may be stored in the message body on a per-protocol &lt;tag&gt;basis. In one embodiment, the exact format and content of the credentials are not specified by the peer-to-peer platform. For example, a credential may be a signature that provides proof of message integrity and/or origin.” Paragraph 0139; see the messages being sent between peers 200a, 200b, 200c, 200d as illustrated in figure 4 and as described in paragraph 0133)
the first appliance device is configured to communicate with the further appliance device by receiving at least one message from the further appliance device, wherein the message is provided with a signature of the peer-to-peer module assigned to the further appliance device.


Claim 6:
Friedman does not explicitly describe validating based on a signature as described below.  However, Traversat teaches the validating based on a signature as described below.  
The cited prior art describes the building automation system according claim 5, wherein at least one node of the peer-to-peer network is configured to validate at least one received message based on the provided signature prior to further processing the message. (Traversat: “The access service may define the type of credential used in the message-based protocols used within the peer group. The access service may be used to validate requests made by one peer to another.” Paragraph 0162; “Security in some embodiments of the peer-to-peer platform may use credentials and authenticators (code (e.g. computer-executable instructions) that may be used to receive messages that either request a new credential or request that an existing credential be validated). A credential is a token that when presented in a message body is used to identify a sender and can be used to verify that sender's right to send the message to the specified endpoint and other associated capabilities of the sender. The credential is an opaque token that must be presented each time a message is sent. The sending address placed in the message envelope may be crosschecked with the sender's identity in the credential. In one embodiment, each credential's implementation may be specified as a plug-in configuration, which allows multiple authentication configurations to co-exist on the same network.” Paragraph 0439; “For example, a credential may be a signature that provides proof of message integrity and/or origin.” Paragraph 0139)
Friedman and Traversat are combinable for the same rationale as set forth above with respect to claim 5.

Claim 16:
Friedman does not explicitly describe signatures as described below.  However, Traversat teaches the signatures as described below.  
The cited prior art describes the building automation system according to claim 12, wherein the peer-to-peer application is configured to store data with given certain proofs or signatures. (Traversat: see the peer to peer platform as illustrated in figure 2 and the use of stored credentials (i.e., signatures) within the peer to peer platform as described in paragraph 0139; “The message digest in the envelope may be used to guarantee the data integrity of messages. Messages may also be encrypted and signed for confidentiality and refutability. In one embodiment, each protocol body may include one or more credentials used to identify the sender to the receiver. A credential is a key that, when presented in a message body, may be used to identify a sender and to verify that sender's right to send the message to the specified endpoint. The credential may be an opaque token that is preferably presented each time a message is sent. In one embodiment, the sending address placed in the message envelope may be crosschecked with the sender's identity in the credential. Credentials may be stored in the message body on a per-protocol &lt;tag&gt;basis. In one embodiment, the exact format and content of the credentials are not specified by the peer-to-peer platform. For example, a credential may be a signature that provides proof of message integrity and/or origin.” paragraph 0139)
Friedman and Traversat are combinable for the same rationale as set forth above with respect to claim 5.

Claim 18:
Friedman does not explicitly describe validation as described below.  However, Traversat teaches the validation as described below.  
The cited prior art describes the building automation system according to claim 1, 
- wherein a plurality of validating nodes of the peer-to-peer network is configured to validate at least one received message based on the provided signature prior to further processing the message, (Traversat: see the messages being sent between peers 200a, 200b, 200c, 200d as illustrated in figure 4 and as described in paragraph 0133; “The message digest in the envelope may be used to guarantee the data integrity of messages. Messages may also be encrypted and signed for confidentiality and refutability. In one embodiment, each protocol body may include one or more credentials used to identify the sender to the receiver. A credential is a key that, when presented in a message body, may be used to identify a sender and to verify that sender's right to send the message to the specified endpoint. The credential may be an opaque token that is preferably presented each time a message is sent. In one embodiment, the sending address placed in the message envelope may be crosschecked with the sender's identity in the credential. Credentials may be stored in the message body on a per-protocol &lt;tag&gt;basis. In one embodiment, the exact format and content of the credentials are not specified by the peer-to-peer platform. For example, a credential may be a signature that provides proof of message integrity and/or origin.” Paragraph 0139)
- wherein only in the case the plurality of validating nodes comes to a positive validation result, the message is further processed by the recipient. (Traversat: “As another example, a message body may be encrypted, with the credential providing further information on how to decrypt the content.” Paragraph 0139; see the messages being sent between peers 200a, 200b, 200c, 200d as illustrated in figure 4 and as described in paragraph 0133; “The message digest in the envelope may be used to guarantee the data integrity of messages. Messages may also be encrypted and signed for confidentiality and refutability. In one embodiment, each protocol body may include one or more credentials used to identify the sender to the receiver. A credential is a key that, when presented in a message body, may be used to identify a sender and to verify that sender's right to send the message to the specified endpoint. The credential may be an opaque token that is preferably presented each time a message is sent. In one embodiment, the sending address placed in the message envelope may be crosschecked with the sender's identity in the credential. Credentials may be stored in the message body on a per-protocol &lt;tag&gt;basis. In one embodiment, the exact format and content of the credentials are not specified by the peer-to-peer platform. For example, a credential may be a signature that provides proof of message integrity and/or origin.” Paragraph 0139)
Friedman and Traversat are combinable for the same rationale as set forth above with respect to claim 5.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0105542 (Friedman) in view of R. Dennis and G. Owen, "Rep on the block: A next generation reputation system based on the blockchain," 2015 10th International Conference for Internet Technology and Secured Transactions (ICITST), London, UK, 2015, pp. 131-138 (Dennis).


Claim 12:
Friedman does not explicitly describe an inspectable register as described below.  However, Dennis teaches the inspectable register as described below.  
The cited prior art describes the building automation system according to claim 1, wherein 
the at least one peer-to-peer application is a decentralized register or a shared database, and (Dennis: “Blockchain technology is a novel peer-to-peer approach to linking a sequence of transactions or events together in a way that makes them immutable.” Page 133; “The collection of blocks (and their transactions) is called the ledger in Bitcoin and is publically inspectable by any peer.  Thus a peer can see and verify any transaction from any point in time.” page 133)
the peer-to-peer application is inspectable by the participants of the peer-to-peer network. (Dennis: “The collection of blocks (and their transactions) is called the ledger in Bitcoin and is publically inspectable by any peer.  Thus a peer can see and verify any transaction from any point in time.” page 133)
One of ordinary skill in the art would have recognized that applying the known technique of Friedman, namely, program updating among network devices in an ad hoc wireless network, with the known techniques of Dennis, namely, a reputation system based on the blockchain, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Friedman to communicate program updates among devices in a network with the teachings of Dennis to use various techniques to secure information in a blockchain would have been recognized by those of ordinary skill in the art as resulting in an improved device updating system (i.e., updating devices with programs including using a blockchain of Friedman based on the teachings of using a blockchain to for a reputation system in Dennis).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0105542 (Friedman) in view of U.S. Patent Application Publication No. 2019/0050541 (Wright).


Claim 17:
Friedman does not explicitly describe a block chain as described below.  However, Wright teaches the block chain as described below.  
The cited prior art describes the building automation system according to claim 1, wherein the at least one peer-to-peer application is a block chain or decentral ledger comprising at least two blocks coupled to each other. (Wright: “It is particularly suited for use as a mechanism for securing digital assets such as computer software and authorising/controlling access to the asset (eg computer software) using a distributed hash table and a peer-to-peer distributed ledger (eg blockchain).” Paragraph 0001; “The invention may comprise a computer-implemented method for determining a metadata (M) for securing a controlled digital resource using a distributed hash table and a peer-to-peer distributed ledger (e.g. blockchain).” Paragraph 0011; “As is well known in the art, a blockchain is a transaction type ledger where storage capacity is distributed across networked nodes participating in a system based on the Bitcoin protocol. Each Bitcoin transaction is broadcast to the network, the transactions are confirmed and then aggregated into blocks. The blocks are then included on the Blockchain by storing the blocks at multiple participating nodes.” Paragraph 0049)
One of ordinary skill in the art would have recognized that applying the known technique of Friedman, namely, program updating among network devices in an ad hoc wireless network, with the known techniques of Wright, namely, a peer to peer distributed ledge for securing software, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Friedman to communicate program updates among devices in a network with the teachings of Wright to use various techniques to secure software in .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116